UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7116


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD DWIGHT BERNARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:03-cr-00420-JRS-3; 3:13-cv-00042-JRS)


Submitted:   December 22, 2015            Decided:   January 13, 2016


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Dwight Bernard, Appellant Pro Se. Olivia L. Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Dwight Bernard seeks to appeal the district court’s

order     dismissing       his     28    U.S.C.          § 2255     (2012)    motion    as

successive.        The     order    is    not      appealable       unless    a     circuit

justice    or    judge    issues    a    certificate         of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,       537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bernard has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense    with        oral   argument       because        the     facts    and    legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3